DETAILED ACTION
Applicant’s preliminary amendment filed 11/10/2020 has been entered and claims 1-13 are pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected for failure to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claims 11-12 refer to the cartridge without proper antecedent basis. There is no cartridge in parent claim 1. Correction or clarification is required. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2018/0005547). 

Regarding claims 1 and 13, Baker discloses a syringe simulation system comprising an instrument body with a retractable needle which retracts into the body when pressure is applied, wherein the instrument body is configured to provide a force profile simulating a haptic force felt by a user making a real simulation. See paragraph 0045.

Regarding claim 8, Baker discloses a spring force in paragraph 0051. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2018/0005547) in view of Gonsalves et al. (US 2018/0225992). 

Regarding claims 9-10, Baker does not disclose a sensor for sensing position of the needle. However, this is established with regard to similar systems, such as the system of Gonsalves, as described in paragraph 0070. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Baker system, in order to provide advanced user feedback. 

Allowable Subject Matter
Claims 2-7 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed structure of claim 2 including the cartridge, nor the fluid system of claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715